THE THIRTEENTH COURT OF APPEALS

                                    13-14-00218-CR


                                  Christopher Robin
                                          v.
                                  The State of Texas


                                  On Appeal from the
                    252nd District Court of Jefferson County, Texas
                              Trial Cause No. 08-03949


                                      JUDGMENT

      THE THIRTEENTH COURT OF APPEALS, having considered this cause on

appeal, concludes that the judgment of the trial court should be affirmed as modified by

this Court. The Court orders the judgment of the trial court AFFIRMED AS MODIFIED.

      We further order this decision certified below for observance.

May 21, 2015